 Case 20-11395-amc         Doc 69-1 Filed 08/30/20 Entered 08/30/20 22:23:39                  Desc
                                 Service List Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNNSYLVANIA

IN RE: Rosemary Blair                                         : CHAPTER 13

       Debtor                                                 : NO. 20-11395

                               CERTIFICATE OF SERVICE

        I, Sharon S. Masters, Esq., attorney for Debtor, hereby certify that on this date I
served a true and correct copy of the Fourth Amended Chapter 13 Plan on the
following persons as stated below:

       By First-Class Mail, Postage Prepaid:


       Internal Revenue Service
       POB 7346
       Philadelphia, PA 19101
       (Creditor)

       American Advisors Group                                               Plymouth Township
       c/o Compu-Link Co. d/b/a Celink                                       700 Belvoir Road
       ATTN Bankruptcy Department                                            Plymouth Meeting, PA 19462
       101 W. Louis Henna Blvd., Ste 450 Austin, TX 78728
       (Creditor)                                                            Colonial School District

       Kristen D. Little, Esquire                                            c/o NE Revenue Serv
        Shapiro & DeNardo, LLC                                               POB 388
       3600 Horizon Drive, Suite 150                                         Conshohocken, PA 19428
       King of Prussia, PA 19406
       (Attorney for Creditor Compu-Link)


       Santander Consumer USA,Inc.as servicing agent for TCF Auto Receivables
       Owner Trust 2016-PT1
       P.O. Box 961245
       Fort Worth, TX 76161-1245
       (Creditor)




       PRA Receivables Management LLC
Case 20-11395-amc     Doc 69-1 Filed 08/30/20 Entered 08/30/20 22:23:39   Desc
                            Service List Page 2 of 4



    POB 41067
    Norfolk, VA 23541
    (Creditor)

    By Email:

    Keri P. Ebeck, Esq.
    Bernstein – Burkley
    707 Grant St. Ste. 2200
    Pittsburgh, PA 15219
    kebeck@bernsteinlaw.com
    (Attorney for Creditor)

    Synchrony Bank
    c/o PRA Receivables Mgmt
    POB 41021
    Norfolk, VA 23541
    claims@recoverycorp.com
    (Creditor)

    Henry Alan Jefferson, Esq.
    Jefferson Law, LLC
    1735 Market St. Ste. 3750
    Philadelphia, PA 19103
    hjefferson@hjeffersonlawfirm.com

    Electronically:

    United States Trustee
    200 Chestnut St. Ste. 502
    Philadelphia, PA 19106
    USTPRegion03.PH.ECF@usdoj.gov

    William Miller, Esq.
    Chapter 13 Trustee
    POB 1229
    Philadelphia, PA 19105
    ecfemails@ph13trustee.com
Case 20-11395-amc   Doc 69-1 Filed 08/30/20 Entered 08/30/20 22:23:39   Desc
                          Service List Page 3 of 4




                                  /s/ Sharon S. Masters, Esq.
                                  Sharon S. Masters, Esq.
                                  2201 Pennsylvania Ave. #517
                                  Philadelphia, PA 19130
                                  Attorney for Debtor

Dated: 8/30/2020
Case 20-11395-amc   Doc 69-1 Filed 08/30/20 Entered 08/30/20 22:23:39   Desc
                          Service List Page 4 of 4
